Per Curiam.

The respondent was admitted to practice as an attorney April 14, 1930 before the Appellate Division of the First Judicial Department. He was convicted after jury trial on June 11,1964 of the crime of grand larceny in the first degree by false pretenses in violation of section 1290 of the Penal Law, State of New York, and sentenced thereafter July 13, 1964 to a term in State prison. The crime of which he is convicted is a felony. Petitioner thereafter moved to have respondent’s name stricken from the roll of attorneys pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York. That motion is granted, and it is directed that the name of respondent be stricken from the roll of attorneys pursuant to subdivision 4 of section 90 of the Judiciary Law.
Botein, P. J., Rabin, Valente, Stevens and Eager, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.